        Case 3:19-cv-00941-CWR-FKB Document 64 Filed 06/26/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

ALYSSON MILLS, IN HER CAPACITY
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER
PROPERTIES, LLC                                                                            PLAINTIFF

VS.                                                  CIVIL ACTION NO. 3:19-cv-941-CWR-FKB

TRUSTMARK NATIONAL BANK;
BENNIE BUTTS; JUD WATKINS;
SOUTHERN BANCORP BANK; and
RIVERHILLS BANK                                                                        DEFENDANTS

              JUD WATKINS’ AND RIVERHILLS BANK’S COMBINED
        RESPONSE TO RECEIVER’S MOTION FOR LEAVE TO FILE RESPONSE

         The Receiver seeks leave to file a sur-rebuttal to the reply briefs of Jud Watkins

(“Watkins”) [Doc. 58] and RiverHills Bank (“RiverHills”) [Doc. 62].1 See, Receiver’s Motion for

Leave to File Response [Doc. 63]. The Receiver attached her proposed sur-rebuttal entitled,

“Receiver’s Response to Watkins’s and Riverhills’s Reply Briefs.” (“Proposed Response”) [Doc.

63-1]. “[S]urreplies are heavily disfavored by courts.” Benefield v. Lockhart, 2016 WL 9782113,

at *1 (S.D. Miss. Aug. 1, 2016). The reason is “because the movant is generally entitled to file the

last pleading.” Id. “The purpose of having a motion, response, and reply is to give the movant the

final opportunity to be heard, and to rebut the nonmovants’ response, thereby persuading the court

that the movant is entitled to the relief requested by the motion.” Id. (emphasis in original).

         Because the purpose behind the order of briefing is to give the movant the “final

opportunity to be heard,” the Movants have no objection to the grant of leave to the extent that the

Movants are permitted to briefly respond to the Receiver’s arguments. The Movants have attached




  1
      Watkins and RiverHills are sometimes referred to collectively herein as the “Movants.”
      Case 3:19-cv-00941-CWR-FKB Document 64 Filed 06/26/20 Page 2 of 2




hereto their proposed Combined Response to Receiver’s Response to Wakins’ and RiverHills’

Reply Briefs, in which they assert their response arguments, viz., (1) the Receiver contradicts

positions she has previously taken; and (2) the reasoning of Williams applies here, and Receiver

cannot accept assignments of claims.

       WHEREFORE, PREMISES CONSIDERED, Jud Watkins and RiverHills Bank move the

Court to grant the relief requested herein and in their respective motions.

       This, the 26th day of June, 2020.

                                       Respectfully submitted,

                                       JUD WATKINS AND
                                       RIVERHILLS BANK

                              By:      s/Kelly D. Simpkins
                                       Walter D. Willson (MSB #7291)
                                       Kelly D. Simpkins (MSB #9028)
                                       Their Attorneys


OF COUNSEL:

WELLS MARBLE & HURST, PLLC
300 Concourse Boulevard, Suite 200
Ridgeland, Mississippi 39157
Post Office Box 131
Jackson, Mississippi 39205-0131
Telephone:    601-605-6900
Facsimile:    601-605-6901
wwillson@wellsmar.com
ksimpkins@wellsmar.com
                                                                                         /275165




                                                 2
